u34 department of the treasury internal_revenue_service washington d c uniform issue list i dec ter ra tb a govcrnment entities tax exempt and division legend company a companyb company c individual d individuale amount h ira x dear this is in response to your request dated september for a ruling to waive the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ supplemented the request you represent that you received a distribution totaling amount h from ira x you assert that your failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to bad advice given to you by a representative of company c correspondence dated date a under penalty of perjury you have submitted the following facts and representations usa page you maintained ira x with company b your employer company a was suffering financial hardships consequently in order to raise money they offered employees an opportunity to purchase stock in the company you decided to purchase the stock of company a you state that you weighed all of your options for the investment of company a stock and decided that it would be best to utilize ira x you contacted your accountant at company c individual d who advised you to speak to her associate individual e who informed you that you could not roll over the funds to purchase the stock and that your only option was to cash_out ira x and invest in company a stock you were informed of the tax consequences of a withdrawal which included including the distribution in income as well as a premature_distribution penalty knowing this you withdrew amount h from ira x in date and purchased stock of company a approximately three months later in february you were speaking with a co-worker who advised you that he utilized his ira to invest in company a stock without taking a distribution from said ira you immediately contacted individual d who then told you that you could have used the ira x funds to invest in company a stock without taking a distribution you were not told of this option when you withdrew the funds from ira x based on the facts and representations you request that the internal_revenue_service waive the day rollover requirement contained in sec_408 of the code with respect to the distribution of amount h from ira x because the failure to waive such requirement would be against equity or good conscience sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into page such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check ‘whether the check was cashed and the time elapsed since the distribution occurred you have not presented any evidence to the service as to how any of the factors outlined in revproc_2003_16 affected your ability to timely roll over amount h or any portion thereof to an ira you have stated that you withdrew the funds from ira x for the purpose of investing in company a stock you were fully aware of the tax consequences and at the time of distribution had no intention of rolling over the funds distributed from ira x into another ira therefore pursuant to sec_408 of the code the service declines to waive the 60-day rollover requirement with respect to the distribution of amount h thus your contributing amount h distributed from ira x or any portion thereof into an ira will not be considered a valid rollover because the 60-day requirement under sec_408 of the code with respect to such distribution contribution will not be satisfied page no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent ‘if you wish to inquire about this ruling please contact please address all correspondence to se t ep ra‘t id at sincerely yours ances v rances v sloan manager employee_plans téchnical group enclosures deleted copy of ruling letter notice of intention to disclose
